Lundberg Stratton, J.,
concurring. I respectfully concur in the judgment of the majority. I write simply to clarify that I still adhere to my position outlined in the dissents in DeRoVph I and II, and still believe that the “Constitution requires the General Assembly to ‘make such provisions, by taxation or otherwise, as * * * will secure a thorough and efficient system of common schools throughout the state.’ ” (Emphasis added.) DeRolph v. State (1997), 78 Ohio St.3d 193, 264, 677 N.E.2d 733, 782 (Moyer, C.J., dissenting), quoting Section 2, Article VI, Ohio Constitution.
The law, as recently amended by the General Assembly, increases school funding by millions of dollars and has dramatically increased funding in many areas. These changes, along with modifications ordered in this majority opinion, persuaded two justices from the former majority to find that the school-funding plan is constitutional. Had I continued to dissent, the gridlock in this case would have continued to the detriment of all the parties, including most importantly Ohio’s schoolchildren. Thus, my vote to join the majority is not an implicit finding that the former plan was unconstitutional, but is rather a pragmatic compromise to resolve an impasse that I believe has been divisive for too long and for which the alternatives proposed by the dissents are truly unacceptable. Therefore, I respectfully concur.